Filed pursuant to Rule 424(b)(3) Registration No. 333-145533 PROSPECTUS [LOGO PROXIM WIRELESS CORPORATION] PROXIM WIRELESS CORPORATION 2115 O’Nel Drive San Jose, CA95131 6,450,000 SHARES OF COMMON STOCK This prospectus relates to an aggregate of 6,450,000 shares of our common stock which may be disposed of by the selling stockholders identified in this prospectus or their transferees.The shares covered hereby consist of 4,300,000 shares of our outstanding common stock and 2,150,000 shares of our common stock issuable upon the exercise of warrants that are held by those selling stockholders identified in this prospectus.The shares and warrants were acquired directly from us on July 19, 2007 in a private placement that was exempt from the registration requirements of the federal securities laws. We will not receive any of the proceeds from the sale or other disposition of these shares by the selling stockholders or their transferees, but we will receive proceeds from the exercise of warrants, if exercised for cash.We will generally bear the costs related to the registration of the shares covered by this prospectus, other than selling commissions. The selling stockholders, or their donees, pledgees, transferees, or other successors-in-interest, may, from time to time, sell, transfer, or otherwise dispose of any or all of their shares of common stock or interests in shares of common stock on any stock exchange, market, or trading facility on which the shares are traded or in private transactions.These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices.The selling stockholders may sell the shares through broker-dealers or agents, who may receive compensation in the form of commissions, discounts. or concessions. Our common stock is quoted on the NASDAQ Capital Market under the symbol “PRXM.”On September 24, 2007, the last reported sale price of our common stock was $1.67per share. You should read this prospectus carefully before you invest. INVESTING IN OUR STOCK INVOLVES A HIGH DEGREE OF RISK.SEE “RISK FACTORS”
